               Case 2:19-bk-57683                     Doc 4          Filed 11/27/19 Entered 11/27/19 22:02:54            Desc Main
                                                                     Document      Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Samuel R Mitchell, IV
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Consumer Portfolio Svc                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2019 Dodge Grand Caravan                           Reaffirmation Agreement.
    property             5200 miles                                         Retain the property and [explain]:
    securing debt:       Location: Debtor's residence



    Creditor's         PNC Mortgage                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 7150 Mitchell Lane Adamsville,                           Reaffirmation Agreement.
    property       OH 43802 Muskingum County                                Retain the property and [explain]:
    securing debt: Grantors: Samuel R Mitchell, IV
                   and Jessica A Mitchell
                   Grantees: Samuel R Mitchell, IV
                   and Jessica A Mitchell

                         Warranty Deed was signed on
                         July 7, 2011 and recorded on
                         July 14, 2



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-57683                        Doc 4          Filed 11/27/19 Entered 11/27/19 22:02:54                          Desc Main
                                                                     Document      Page 2 of 3

 Debtor 1      Samuel R Mitchell, IV                                                                 Case number (if known)


 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                                No

                                                                                                                                 Yes

 Description of leased        LeVian ring
 Property:                    $193 per month
                              expires April 2020


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Samuel R Mitchell, IV                                                    X
       Samuel R Mitchell, IV                                                            Signature of Debtor 2
       Signature of Debtor 1

       Date        November 27, 2019                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 2:19-bk-57683     Doc 4    Filed 11/27/19 Entered 11/27/19 22:02:54           Desc Main
                                Document      Page 3 of 3


                        CERTIFICATE OF SERVICE (LBR 9013-3)

          I hereby certify that a copy of the foregoing Form 108 Statement of Intention was
  served electronically on November 26, 2019 through the court’s ECF System on all ECF
  participants registered in this case at the email address registered with the court.

  And (ii) by ordinary U.S. Mail on November 26, 2019 addressed to:

  Samuel Mitchell
  7150 Mitchell Ln
  Adamsville OH 43802

  Consumer Portfolio Svc
  Attn: Bankruptcy
  PO Box 57071
  Irvine CA 92619

  PNC Mortgage
  Attn: Bankruptcy
  3232 Newmark Drive
  Miamisburg OH 45342
                                                       /s/ Mitchell C. Marczewski
                                                       MITCHELL C. MARCZEWSKI (0073258)
